IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


 JOHN AND JUDITH TAYLOR           :           No. 618 MAL 2019
                                  :
            v.                    :
                                  :           Petition for Allowance of Appeal
 FRENCH CREEK GOLF CLUB, LP;      :           from the Order of the Superior
 BAINBRIDGE 4500 PARTNERS, LP;    :           Court
 DORMIER PARTNERS, INC.;          :
 GOOD FOOT BAND; LEON SPENCER;    :
 CHUCK WHITEMAN; JAMES LITTMAN;   :
 DAVID ZIPSE; JOHN MCGOVERN; JOHN :
 T. WHITELEY, III                 :
                                  :
 FRENCH CREEK GOLF LINKS, LP;     :
 BAINBRIDGE 4500 PARTNERS, LP AND :
 DORMIER PARTNERS, INC.           :
                                  :
            v.                    :
                                  :
 KIMBERTON HUNT CLUB              :
                                  :
                                  :
 PETITION OF: JOHN AND JUDITH     :
 TAYLOR                           :


                                    ORDER



PER CURIAM

     AND NOW, this 14th day of April, 2020, the Petition for Allowance of Appeal is

DENIED.